Citation Nr: 1701486	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  09-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1.  Entitlement to a rating in excess of 40% for residuals of a right shoulder injury.

2.  Entitlement to increases in the staged (20% prior to April 17, 2013, and 40%, combined, from that date) ratings assigned for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1990 to January 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2007 rating decisions by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In February 2013, these matters were remanded for additional development.  On remand, an April 2013 rating decision awarded a separate 20 percent rating for recurrent dislocation of the left scapulohumeral joint (resulting in a combined rating of 40 percent for the left shoulder), effective April 17, 2013.   The issue is characterized to reflect that staged ratings are assigned, and that both "stages" are on appeal.  In September 2015 and March 2016 these matters were again remanded for additional development

In the February 2013, September 2015, and March 2016 remands, the Board noted that evidence in the claims file showed that the Veteran submitted an application for benefits for right and left shoulder disabilities to the Department of Labor's (DOL) Office of Workers' Compensation Programs (OWCP).  A Federal statute and a VA regulation provide that where a person is entitled to compensation from OWCP based upon civilian employment and is also entitled to compensation for the same disability under laws administered by VA, the claimant will elect which benefit to receive since such benefits cannot be paid concurrently.  5 U.S.C.A. § 8116(b) (West 2015); 38 C.F.R. § 3.708(b)(1) (2016).  The Agency of Original Jurisdiction  (AOJ) was instructed to consider this regulation and inform the Veteran of the election required.  Although October 2015 and June 2016 VA memos referred to this matter, there is nothing in the record to suggest that this has been done.  Accordingly, the matter is referred to the AOJ yet again for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.

REMAND

The Board finds that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.  The most recent VA examinations to assess the severity of the Veteran's left and right shoulder disabilities were in April and May 2013.  In September 2016, VA received a statement from Dr. Samuel Chmell (a private physician who has treated the Veteran's shoulders for over a decade).  Dr. Chmell reported that based on August 2016 examination of the Veteran, the "condition and injuries that he has sustained to his shoulders has worsened"; an August 2016 MRI showed "progressive damage to both shoulders."  The statement does not include range of motion studies or other findings regarding functional impairment necessary to rate the disabilities.  Furthermore, in October 2016 written argument, the Veteran's representative asserts that a contemporaneous evaluation is necessary.  In light of the length of intervening time period since the Veteran was last examined by VA, and the report of worsening by his private treating physician, a contemporaneous examination to assess the shoulder disabilities is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Given Dr. Chmell's report of worsening and the lengthy time span since the Veteran was last examined by VA, private treatment records are material (and could be dispositive) evidence in the matters at hand (as they would likely constitute the best evidence regarding the state of the disability during the intervening period).  Prior to the statement received in September 2016, the most recent from Dr. Chmell in the record is from April 2012.  Records of treatment from Dr. Chmell since April 2012 must be secured on remand.

The March 2016 Board remand ordered that the Veteran be asked to submit releases for VA to secure complete records of all treatment he received for his shoulders from private providers, specifically including Drs. Harold Pye and Samuel Chmell.  The remand also asked that the Veteran submit a release to allow VA to secure copies of records relating to on-the-job injuries maintained by the Department of Labor's Office of Worker's Compensation Programs.  April 2016 AOJ correspondence to the Veteran sought the requested releases and reminded the Veteran of the provisions of 38 C.F.R. § 3.158.  He has not responded, leaving the shoulder disability picture during the period for consideration incomplete.  However, under § 3.158(a), the Veteran is afforded a year to respond (and a year has not yet lapsed); therefore, the matters are not yet ripe for processing under 38 C.F.R. § 3.158(a).  Proper merits adjudication of his claim is not possible without his assistance in obtaining the complete private records sought.  He is reminded that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence or information sought by VA in connection with a claim for VA benefits is not received within a year following the request the claim will be considered abandoned.  [The Board notes he signed releases (which include his OCWP claim numbers) for OWCP records in March and April 2013, but that complete copies of such reports and awards are not associated with the record.  An updated authorization form is necessary.]     

Finally, the record reflects that the Veteran receives occasional VA treatment for his right and left shoulder disabilities.  The most recent VA treatment record is from May 31, 2016.  As records of treatment since then may contain pertinent information, and because VA treatment records are constructively of record, they must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for his right and left shoulder disabilities.

2.  The AOJ should ask the Veteran to provide the authorization necessary for VA to secure for the record complete OWCP records for on-the-job injuries (detailed in March and April 2013 correspondence), including specifically the dates of the incidents and the associated claim numbers.
The AOJ should also ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for his shoulder disabilities since April 2012 and to provide the authorizations necessary for VA to secure for the record complete clinical of all such evaluations and treatment (specifically including records from Drs. Harold Pye and Samuel Chmell).  

The Veteran should be reminded that he has one year from the date of the request to submit the identifying information and releases, and that expeditious handling of his claims is dependent on the promptness of his response.  If he does not respond within a year, the claims should be further processed under 38 C.F.R. § 3.158(a).  

If he responds with the information and releases sought, the AOJ should secure for the record complete outstanding (those not already associated with the record) records from all provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  After the development requested above is completed (and if the claim is not processed under 38 C.F.R. § 3.158(a)), the AOJ should arrange for an orthopedic examination of the Veteran to assess the current nature and severity of his left and right shoulder disabilities.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies of both shoulder joints in active motion, passive motion, weight-bearing, and non-weight-bearing) should be completed.  The examiner should comment on the frequency of dislocations (which are alleged by the Veteran) and note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  All findings should be described in detail.  The examiner should comment on the impact that the left and right shoulder disabilities have on occupational functioning.  The examiner should include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

